DETAILED ACTION

This action is in reply to Applicant’s response filed June 30, 2021.
Claims 1, 10, and 18 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nirav Thakor on August 9, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claim 1, line 12, before “API particular to”, insert -- first --.
Claim 2, line 2, replace “at least one”, with -- the --.
Claim 10, line 12, before “API particular to”, insert -- first --.
Claim 11, line 2, replace “at least one”, with -- the --.

Claim 19, line 2, replace “at least one”, with -- the --.

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[I]dentifying, […], a configuration of a customer portal interface configured to provide an application program interface (API) communicatively coupled to a vendor portal interface associated with the distributed application, the customer portal interface comprising a first API provided to first users of the distributed application and being configured based on current configuration data, the vendor portal interface comprising a second API provided to second users of the distributed application…generating, […], one or more custom input data objects based, at least in part, on the one or more updates and the current configuration data such that the one or more custom input data objects are configured based, at least in part, on the instance associated with the customer portal interface, the custom input data objects being capable of receiving an input identifying a user-defined change to the current configuration data for the customer portal interface” as recited in claim 1 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  Instructions for performing the above method as recited in claim 18 and the system for performing the above method as recited in claim 10, when taken in the context of each of the claims as a whole, was also not uncovered in the prior art teachings.  Dependent claims are allowed as they depend upon allowable independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194